(Slip Opinion)              OCTOBER TERM, 2017                                       1

                                       Syllabus

         NOTE: Where it is feasible, a syllabus (headnote) will be released, as is
       being done in connection with this case, at the time the opinion is issued.
       The syllabus constitutes no part of the opinion of the Court but has been
       prepared by the Reporter of Decisions for the convenience of the reader.
       See United States v. Detroit Timber & Lumber Co., 200 U.S. 321, 337.


SUPREME COURT OF THE UNITED STATES

                                       Syllabus

                      CLASS v. UNITED STATES

CERTIORARI TO THE UNITED STATES COURT OF APPEALS FOR
          THE DISTRICT OF COLUMBIA CIRCUIT

   No. 16–424.      Argued October 4, 2017—Decided February 21, 2018
A federal grand jury indicted petitioner, Rodney Class, for possessing
  firearms in his locked jeep, which was parked on the grounds of the
  United States Capitol in Washington, D. C.             See 40 U.S. C.
  §5104(e)(1) (“An individual . . . may not carry . . . on the Grounds or
  in any of the Capitol Buildings a firearm”). Appearing pro se, Class
  asked the District Court to dismiss the indictment. He alleged that
  the statute, §5104(e), violates the Second Amendment and the Due
  Process Clause. After the District Court dismissed both claims, Class
  pleaded guilty to “Possession of a Firearm on U. S. Capitol Grounds,
  in violation of 40 U.S. C. §5104(e).” App. 30. A written plea agree-
  ment set forth the terms of Class’ guilty plea, including several cate-
  gories of rights that he agreed to waive. The agreement said nothing
  about the right to challenge on direct appeal the constitutionality of
  the statute of conviction. After conducting a hearing pursuant to
  Rule 11(b) of the Federal Rules of Criminal Procedure, the District
  Court accepted Class’ guilty plea and sentenced him. Soon thereaf-
  ter, Class sought to raise his constitutional claims on direct appeal.
  The Court of Appeals held that Class could not do so because, by
  pleading guilty, he had waived his constitutional claims.
Held: A guilty plea, by itself, does not bar a federal criminal defendant
 from challenging the constitutionality of his statute of conviction on
 direct appeal. Pp. 3–11.
    (a) This holding flows directly from this Court’s prior decisions.
 Fifty years ago, in Haynes v. United States, the Court addressed a
 similar claim challenging the constitutionality of a criminal statute.
 Justice Harlan’s opinion for the Court stated that the defendant’s
 “plea of guilty did not, of course, waive his previous [constitutional]
2                       CLASS v. UNITED STATES

                                  Syllabus

    claim.” 390 U.S. 85, 87, n. 2. That clear statement reflects an un-
    derstanding of the nature of guilty pleas that stretches, in broad out-
    line, nearly 150 years. Subsequent decisions have elaborated upon it.
    In Blackledge v. Perry, 417 U.S. 21, the Court recognized that a
    guilty plea bars some “ ‘antecedent constitutional violations,’ ” related
    to events (such as grand jury proceedings) that “ ‘occu[r] prior to the
    entry of the guilty plea.’ ” Id., at 30 (quoting Tollett v. Henderson,
    411 U.S. 258, 266–267). However, where the claim implicates “the
    very power of the State” to prosecute the defendant, a guilty plea
    cannot by itself bar it. 417 U.S., at 30. Likewise, in Menna v. New
    York, 423 U.S. 61, the Court held that because the defendant’s claim
    was that “the State may not convict [him] no matter how validly his
    factual guilt is established,” his “guilty plea, therefore, [did] not bar
    the claim.” Id., at 63, n. 2. In more recent years, the Court has reaf-
    firmed the Menna-Blackledge doctrine’s basic teaching that “ ‘a plea
    of guilty to a charge does not waive a claim that—judged on its face—
    the charge is one which the State may not constitutionally prose-
    cute.’ ” United States v. Broce, 488 U.S. 563, 575 (quoting Menna,
    supra, at 63, n. 2). Pp. 3–7.
       (b) In this case, Class neither expressly nor implicitly waived his
    constitutional claims by pleading guilty. As this Court understands
    them, the claims at issue here do not contradict the terms of the in-
    dictment or the written plea agreement and they can be resolved “on
    the basis of the existing record.” Broce, supra, at 575. Class chal-
    lenges the Government’s power to criminalize his (admitted) conduct
    and thereby calls into question the Government’s power to “ ‘constitu-
    tionally prosecute’ ” him. Ibid. (quoting Menna, supra, at 61–62, n.
    2). A guilty plea does not bar a direct appeal in these circumstances.
    Pp. 7–8.
       (c) Federal Rule of Criminal Procedure 11(a)(2), which governs
    “conditional” guilty pleas, cannot resolve this case. By its own terms,
    the Rule does not say whether it sets forth the exclusive procedure
    for a defendant to preserve a constitutional claim following a guilty
    plea. And the Rule’s drafters acknowledged that the “Supreme Court
    has held that certain kinds of constitutional objections may be raised
    after a plea of guilty” and specifically stated that Rule 11(a)(2) “has
    no application” to the “kinds of constitutional objections” that may be
    raised under the “Menna-Blackledge doctrine.” Advisory Committee’s
    Notes on 1983 Amendments to Fed. Rule Crim. Proc. 11, 18 U.S. C.
    App., p. 912. Because the applicability of the Menna-Blackledge doc-
    trine is at issue here, Rule 11(a)(2) cannot resolve this case. Pp. 8–
    10.
Reversed and remanded.
                   Cite as: 583 U. S. ____ (2018)                3

                             Syllabus

  BREYER, J., delivered the opinion of the Court, in which ROBERTS,
C. J., and GINSBURG, SOTOMAYOR, KAGAN, and GORSUCH, JJ., joined.
ALITO, J., filed a dissenting opinion, in which KENNEDY and THOMAS,
JJ., joined.
                        Cite as: 583 U. S. ____ (2018)                              1

                             Opinion of the Court

     NOTICE: This opinion is subject to formal revision before publication in the
     preliminary print of the United States Reports. Readers are requested to
     notify the Reporter of Decisions, Supreme Court of the United States, Wash-
     ington, D. C. 20543, of any typographical or other formal errors, in order
     that corrections may be made before the preliminary print goes to press.


SUPREME COURT OF THE UNITED STATES
                                   _________________

                                   No. 16–424
                                   _________________


  RODNEY CLASS, PETITIONER v. UNITED STATES
 ON WRIT OF CERTIORARI TO THE UNITED STATES COURT OF 

    APPEALS FOR THE DISTRICT OF COLUMBIA CIRCUIT

                              [February 21, 2018]


  JUSTICE BREYER delivered the opinion of the Court.
  Does a guilty plea bar a criminal defendant from later
appealing his conviction on the ground that the statute of
conviction violates the Constitution? In our view, a guilty
plea by itself does not bar that appeal.
                              I
   In September 2013, a federal grand jury indicted peti-
tioner, Rodney Class, for possessing firearms in his locked
jeep, which was parked in a lot on the grounds of the
United States Capitol in Washington, D. C. See 40
U.S. C. §5104(e)(1) (“An individual . . . may not carry . . .
on the Grounds or in any of the Capitol Buildings a fire-
arm”). Soon thereafter, Class, appearing pro se, asked the
Federal District Court for the District of Columbia to
dismiss the indictment. As relevant here, Class alleged
that the statute, §5104(e), violates the Second Amend-
ment. App. in No. 15–3015 (CADC), pp. 32–33. He also
raised a due process claim, arguing that he was denied
fair notice that weapons were banned in the parking lot.
Id., at 39. Following a hearing, the District Court denied
both claims. App. to Pet. for Cert. 9a.
   Several months later, Class pleaded guilty to “Posses-
2                 CLASS v. UNITED STATES

                     Opinion of the Court

sion of a Firearm on U. S. Capitol Grounds, in violation of
40 U.S. C. §5104(e).” App. 30. The Government agreed to
drop related charges. Id., at 31.
   A written plea agreement set forth the terms of Class’
guilty plea, including several categories of rights that he
expressly agreed to waive. Those express waivers included:
(1) all defenses based upon the statute of limitations;
(2) several specified trial rights; (3) the right to appeal a
sentence at or below the judicially determined, maximum
sentencing guideline range; (4) most collateral attacks on
the conviction and sentence; and (5) various rights to
request or receive information concerning the investiga-
tion and prosecution of his criminal case. Id., at 38–42.
At the same time, the plea agreement expressly enumer-
ated categories of claims that Class could raise on appeal,
including claims based upon (1) newly discovered evi-
dence; (2) ineffective assistance of counsel; and (3) certain
statutes providing for sentence reductions. Id., at 41.
Finally, the plea agreement stated under the heading
“Complete Agreement”:
    “No agreements, promises, understandings, or repre-
    sentations have been made by the parties or their
    counsel other than those contained in writing herein,
    nor will any such agreements . . . be made unless
    committed to writing and signed . . . .” Id., at 45.
The agreement said nothing about the right to raise on
direct appeal a claim that the statute of conviction was
unconstitutional.
    The District Court held a plea hearing during which it
reviewed the terms of the plea agreement (with Class
present and under oath) to ensure the validity of the plea.
See Fed. Rule Crim. Proc. 11(b); United States v. Ruiz, 536
U.S. 622, 629 (2002) (defendant’s guilty plea must be
“ ‘voluntary’ ” and “related waivers” must be made “ ‘know-
ing[ly], intelligent[ly], [and] with sufficient awareness of
                  Cite as: 583 U. S. ____ (2018)            3

                      Opinion of the Court

the relevant circumstances and likely consequences’ ”).
After providing Class with the required information and
warnings, the District Court accepted his guilty plea.
Class was sentenced to 24 days imprisonment followed by
12 months of supervised release.
  Several days later, Class appealed his conviction to the
Court of Appeals for the District of Columbia Circuit.
Class was appointed an amicus to aid him in presenting
his arguments. He repeated his constitutional claims,
namely, that the statute violates the Second Amendment
and the Due Process Clause because it fails to give fair
notice of which areas fall within the Capitol Grounds
where firearms are banned. The Court of Appeals held
that Class could not raise his constitutional claims be-
cause, by pleading guilty, he had waived them. App. to
Pet. for Cert. 1a–5a. Class filed a petition for certiorari in
this Court asking us to decide whether in pleading guilty a
criminal defendant inherently waives the right to chal-
lenge the constitutionality of his statute of conviction. We
agreed to do so.
                              II
   The question is whether a guilty plea by itself bars a
federal criminal defendant from challenging the constitu-
tionality of the statute of conviction on direct appeal. We
hold that it does not. Class did not relinquish his right to
appeal the District Court’s constitutional determinations
simply by pleading guilty. As we shall explain, this hold-
ing flows directly from this Court’s prior decisions.
   Fifty years ago this Court directly addressed a similar
claim (a claim that the statute of conviction was unconsti-
tutional). And the Court stated that a defendant’s “plea of
guilty did not . . . waive his previous [constitutional]
claim.” Haynes v. United States, 390 U.S. 85, 87, n. 2
(1968). Though Justice Harlan’s opinion for the Court in
Haynes offered little explanation for this statement, sub-
4                 CLASS v. UNITED STATES

                      Opinion of the Court

sequent decisions offered a rationale that applies here.
   In Blackledge v. Perry, 417 U.S. 21 (1974), North Caro-
lina indicted and convicted Jimmy Seth Perry on a mis-
demeanor assault charge. When Perry exercised his right
under a North Carolina statute to a de novo trial in a
higher court, the State reindicted him, but this time the
State charged a felony, which carried a heavier penalty,
for the same conduct. Perry pleaded guilty. He then
sought habeas relief on the grounds that the reindictment
amounted to an unconstitutional vindictive prosecution.
The State argued that Perry’s guilty plea barred him from
raising his constitutional challenge. But this Court held
that it did not.
   The Court noted that a guilty plea bars appeal of many
claims, including some “ ‘antecedent constitutional viola-
tions’ ” related to events (say, grand jury proceedings) that
had “ ‘occurred prior to the entry of the guilty plea.’ ” Id.,
at 30 (quoting Tollett v. Henderson, 411 U.S. 258, 266–
267 (1973)). While Tollett claims were “of constitutional
dimension,” the Court explained that “the nature of the
underlying constitutional infirmity is markedly different”
from a claim of vindictive prosecution, which implicates
“the very power of the State” to prosecute the defendant.
Blackledge, 417 U.S., at 30. Accordingly, the Court wrote
that “the right” Perry “asserts and that we today accept is
the right not to be haled into court at all upon the felony
charge” since “[t]he very initiation of the proceedings”
against Perry “operated to deprive him due process of
law.” Id., at 30–31.
   A year and a half later, in Menna v. New York, 423 U.S.
61 (1975) (per curiam), this Court repeated what it had
said and held in Blackledge. After Menna served a 30-day
jail term for refusing to testify before the grand jury on
November 7, 1968, the State of New York charged him
once again for (what Menna argued was) the same crime.
Menna pleaded guilty, but subsequently appealed arguing
                 Cite as: 583 U. S. ____ (2018)             5

                     Opinion of the Court

that the new charge violated the Double Jeopardy Clause.
U. S. Const., Amdt. 5. The lower courts held that Menna’s
constitutional claim had been “waived” by his guilty plea.
  This Court reversed. Citing Blackledge, supra, at 30,
the Court held that “a plea of guilty to a charge does not
waive a claim that—judged on its face—the charge is one
which the State may not constitutionally prosecute.”
Menna, 423 U.S., at 63, and n. 2. Menna’s claim amounted
to a claim that “the State may not convict” him “no
matter how validly his factual guilt is established.” Ibid.
Menna’s “guilty plea, therefore, [did] not bar the claim.”
Ibid.
  These holdings reflect an understanding of the nature of
guilty pleas which, in broad outline, stretches back nearly
150 years. In 1869 Justice Ames wrote for the Supreme
Judicial Court of Massachusetts:
    “The plea of guilty is, of course, a confession of all the
    facts charged in the indictment, and also of the evil
    intent imputed to the defendant. It is a waiver also of
    all merely technical and formal objections of which the
    defendant could have availed himself by any other
    plea or motion. But if the facts alleged and admitted
    do not constitute a crime against the laws of the
    Commonwealth, the defendant is entitled to be dis-
    charged.” Commonwealth v. Hinds, 101 Mass. 209,
    210.
   Decisions of federal and state courts throughout the
19th and 20th centuries reflect a similar view of the na-
ture of a guilty plea. See United States v. Ury, 106 F.2d
28 (CA2 1939) (holding the “plea of guilty did not foreclose
the appellant,” who argued that a statute was unconstitu-
tional, “from the review he now seeks” (citing earlier
cases)); Hocking Valley R. Co. v. United States, 210 F. 735
(CA6 1914) (holding that a defendant may raise the claim
that, because the indictment did not charge an offense no
6                 CLASS v. UNITED STATES

                     Opinion of the Court

crime has been committed, for it is “the settled rule that,”
despite a guilty plea, a defendant “may urge” such a con-
tention “in the reviewing court”); Carper v. State, 27 Ohio
St. 572, 575 (1875) (same). We refer to these cases be-
cause it was against this background that Justice Harlan
in his opinion for the Court made the statement to which
we originally referred, namely, that a defendant’s “plea of
guilty did not, of course, waive his previous [constitution-
al] claim.” Haynes, 390 U.S., at 87, n. 2 (citing Ury, su-
pra, at 28).
   In more recent years, we have reaffirmed the Menna-
Blackledge doctrine and refined its scope. In United States
v. Broce, 488 U.S. 563 (1989), the defendants pleaded
guilty to two separate indictments in a single proceeding
which “on their face” described two separate bid-rigging
conspiracies. Id., at 576. They later sought to challenge
their convictions on double jeopardy grounds, arguing that
they had only admitted to one conspiracy. Citing Black-
ledge and Menna, this Court repeated that a guilty plea
does not bar a claim on appeal “where on the face of the
record the court had no power to enter the conviction or
impose the sentence.” 488 U.S., at 569. However, be-
cause the defendants could not “prove their claim by rely-
ing on those indictments and the existing record” and
“without contradicting those indictments,” this Court held
that their claims were “foreclosed by the admissions in-
herent in their guilty pleas.” Id., at 576.
   Unlike the claims in Broce, Class’ constitutional claims
here, as we understand them, do not contradict the terms
of the indictment or the written plea agreement. They are
consistent with Class’ knowing, voluntary, and intelligent
admission that he did what the indictment alleged. Those
claims can be “resolved without any need to venture be-
yond that record.” Id., at 575.
   Nor do Class’ claims focus upon case-related constitu-
tional defects that “ ‘occurred prior to the entry of the
                  Cite as: 583 U. S. ____ (2018)            7

                      Opinion of the Court

guilty plea.’ ” Blackledge, 417 U.S., at 30. They could not,
for example, “have been ‘cured’ through a new indictment
by a properly selected grand jury.” Ibid. (citing Tollett,
411 U. S., at 267). Because the defendant has admitted
the charges against him, a guilty plea makes the latter
kind of constitutional claim “irrelevant to the constitu-
tional validity of the conviction.” Haring v. Prosise, 462
U.S. 306, 321 (1983). But the cases to which we have
referred make clear that a defendant’s guilty plea does not
make irrelevant the kind of constitutional claim Class
seeks to make.
    In sum, the claims at issue here do not fall within any of
the categories of claims that Class’ plea agreement forbids
him to raise on direct appeal. They challenge the Gov-
ernment’s power to criminalize Class’ (admitted) conduct.
They thereby call into question the Government’s power to
“ ‘constitutionally prosecute’ ” him. Broce, supra, at 575
(quoting Menna, supra, at 61–62, n. 2). A guilty plea does
not bar a direct appeal in these circumstances.
                              III
   We are not convinced by the three basic arguments that
the Government and the dissent make in reply.
   First, the Government contends that by entering a
guilty plea, Class inherently relinquished his constitu-
tional claims. The Government is correct that a guilty
plea does implicitly waive some claims, including some
constitutional claims. However, as we explained in Part
II, supra, Class’ valid guilty plea does not, by itself,
bar direct appeal of his constitutional claims in these
circumstances.
   As an initial matter, a valid guilty plea “forgoes not only
a fair trial, but also other accompanying constitutional
guarantees.” Ruiz, 536 U.S., at 628–629. While those
“simultaneously” relinquished rights include the privilege
against compulsory self-incrimination, the jury trial right,
8                 CLASS v. UNITED STATES

                      Opinion of the Court

and the right to confront accusers, McCarthy v. United
States, 394 U.S. 459, 466 (1969), they do not include “a
waiver of the privileges which exist beyond the confines of
the trial.” Mitchell v. United States, 526 U.S. 314, 324
(1999). Here, Class’ statutory right directly to appeal his
conviction “cannot in any way be characterized as part of
the trial.” Lafler v. Cooper, 566 U.S. 156, 165 (2012).
   A valid guilty plea also renders irrelevant—and thereby
prevents the defendant from appealing—the constitution-
ality of case-related government conduct that takes place
before the plea is entered. See, e.g., Haring, supra, at 320
(holding a valid guilty plea “results in the defendant’s loss
of any meaningful opportunity he might otherwise have
had to challenge the admissibility of evidence obtained in
violation of the Fourth Amendment”). Neither can the
defendant later complain that the indicting grand jury
was unconstitutionally selected. Tollett, supra, at 266.
But, as we have said, those kinds of claims are not at issue
here.
   Finally, a valid guilty plea relinquishes any claim that
would contradict the “admissions necessarily made upon
entry of a voluntary plea of guilty.” Broce, supra, at 573–
574. But the constitutional claim at issue here is con-
sistent with Class’ admission that he engaged in the con-
duct alleged in the indictment. Unlike the defendants in
Broce, Class’ challenge does not in any way deny that he
engaged in the conduct to which he admitted. Instead,
like the defendants in Blackledge and Menna, he seeks to
raise a claim which, “ ‘judged on its face’ ” based upon the
existing record, would extinguish the government’s power
to “ ‘constitutionally prosecute’ ” the defendant if the claim
were successful. Broce, supra, at 575 (quoting Menna, 423
U.S., at 62–63, and n. 2).
   Second, the Government and the dissent point to Rule
11(a)(2) of the Federal Rules of Criminal Procedure, which
governs “conditional” guilty pleas. The Rule states:
                 Cite as: 583 U. S. ____ (2018)            9

                     Opinion of the Court

    “Conditional Plea. With the consent of the court and
    the government, a defendant may enter a conditional
    plea of guilty or nolo contendere, reserving in writing
    the right to have an appellate court review an adverse
    determination of a specified pretrial motion. A de-
    fendant who prevails on appeal may then withdraw
    the plea.”
   The Government and the dissent argue that Rule
11(a)(2) means that “a defendant who pleads guilty cannot
challenge his conviction on appeal on a forfeitable or
waivable ground that he either failed to present to the
district court or failed to reserve in writing.” Brief for
United States 23; see also post, at 3–4, 17–18 (opinion of
ALITO, J.). They support this argument by pointing to the
notes of the Advisory Committee that drafted the text of
Rule 11(a)(2). See Advisory Committee’s Notes on 1983
Amendments to Fed. Rule Crim. Proc. 11, 18 U.S. C. App.,
p. 911 (hereinafter Advisory Committee’s Notes). In par-
ticular, the dissent points to the suggestion that an un-
conditional guilty plea constitutes a waiver of “nonjuris-
dictional defects,” while the Government points to the
drafters’ statement that they intended the Rule’s “condi-
tional plea procedure . . . to conserve prosecutorial and
judicial resources and advance speedy trial objectives,”
while ensuring “much needed uniformity in the federal
system on this matter.” Ibid.; see United States v. Vonn,
535 U.S. 55, 64, n. 6 (2002) (approving of Advisory Com-
mittee’s Notes as relevant evidence of the drafters’ intent).
The Government adds that its interpretation of the Rule
furthers these basic purposes. And, the argument goes,
just as defendants must use Rule 11(a)(2)’s procedures to
preserve, for instance, Fourth Amendment unlawful
search-and-seizure claims, so must they use it to preserve
the constitutional claims at issue here.
   The problem with this argument is that, by its own
10                CLASS v. UNITED STATES

                     Opinion of the Court

terms, the Rule itself does not say whether it sets forth the
exclusive procedure for a defendant to preserve a constitu-
tional claim following a guilty plea. At the same time, the
drafters’ notes acknowledge that the “Supreme Court has
held that certain kinds of constitutional objections may be
raised after a plea of guilty.” Advisory Committee’s Notes,
at 912. The notes then specifically refer to the “Menna-
Blackledge doctrine.” Ibid. They add that the Rule
“should not be interpreted as either broadening or narrow-
ing [that] doctrine or as establishing procedures for its
application.” Ibid. And the notes state that Rule 11(a)(2)
“has no application” to the “kinds of constitutional objec-
tions” that may be raised under that doctrine. Ibid. The
applicability of the Menna-Blackledge doctrine is at issue
in this case. Cf. Broce, 488 U.S., at 569 (acknowledging
Menna and Blackledge as covering claims “where on the
face of the record the court had no power to enter the
conviction or impose the sentence”). We therefore hold
that Rule 11(a)(2) cannot resolve this case.
   Third, the Government argues that Class “expressly
waived” his right to appeal his constitutional claim. Brief
for United States 15. The Government concedes that the
written plea agreement, which sets forth the “Complete
Agreement” between Class and the Government, see
App. 45–46, does not contain this waiver. Id., at 48–49.
Rather, the Government relies on the fact that during the
Rule 11 plea colloquy, the District Court Judge stated
that, under the written plea agreement, Class was “giving
up [his] right to appeal [his] conviction.” Id., at 76. And
Class agreed.
   We do not see why the District Court Judge’s statement
should bar Class’ constitutional claims. It was made to
ensure Class understood “the terms of any plea-agreement
provision waiving the right to appeal or to collaterally
attack the sentence.” Fed. Rule Crim. Proc. 11(b)(1)(N). It
does not expressly refer to a waiver of the appeal right
                 Cite as: 583 U. S. ____ (2018)                 11

                     Opinion of the Court

here at issue. And if it is interpreted as expressly includ-
ing that appeal right, it was wrong, as the Government
acknowledged at oral argument. See Tr. of Oral Arg. 35–
36. Under these circumstances, Class’ acquiescence nei-
ther expressly nor implicitly waived his right to appeal his
constitutional claims.
                        *    *     *
  For these reasons, we hold that Rodney Class may
pursue his constitutional claims on direct appeal. The
contrary judgment of the Court of Appeals for the District
of Columbia Circuit is reversed, and the case is remanded
for further proceedings consistent with this opinion.

                                                  It is so ordered.
                    Cite as: 583 U. S. ____ (2018)                 1

                        ALITO, J., dissenting

SUPREME COURT OF THE UNITED STATES
                            _________________

                             No. 16–424
                            _________________


  RODNEY CLASS, PETITIONER v. UNITED STATES
 ON WRIT OF CERTIORARI TO THE UNITED STATES COURT OF 

    APPEALS FOR THE DISTRICT OF COLUMBIA CIRCUIT

                        [February 21, 2018]


   JUSTICE ALITO, with whom JUSTICE KENNEDY and
JUSTICE THOMAS join, dissenting.
   Roughly 95% of felony cases in the federal and state
courts are resolved by guilty pleas.1 Therefore it is criti-
cally important that defendants, prosecutors, and judges
understand the consequences of these pleas. In this case,
the parties have asked us to identify the claims that a
defendant can raise on appeal after entering an uncondi-
tional guilty plea. Regrettably, the Court provides no
clear answer.
   By my count, the Court identifies no fewer than five
rules for ascertaining the issues that can be raised. Ac-
cording to the Court, a defendant who pleads guilty may
assert on appeal (1) a claim that “implicates ‘the very
power of the State’ to prosecute [him],” ante, at 4, (2) a
claim that does not contradict the facts alleged in the
charging document, ante, at 5–6, (3) a claim that “ ‘the
facts alleged and admitted do not constitute a crime,’ ”
ante, at 5, and (4) claims other than “case-related constitu-
tional defects that ‘occurred prior to the entry of the guilty
plea,’ ” ante, at 6–7 (some internal quotation marks omit-
——————
  1 See United States Sentencing Commission, Overview of Federal

Criminal Cases Fiscal Year 2016, p. 4 (May 2017); Dept. of Justice,
Bureau of Justice Statistics, S. Rosenmerkel, M. Durose, & D. Farole,
Felony Sentences in State Courts, 2006–Statistical Tables, p. 1 (rev.
Nov. 22, 2010).
2                 CLASS v. UNITED STATES

                     ALITO, J., dissenting

ted). In addition, the Court suggests (5) that such a de-
fendant may not be able to assert a claim that “contra-
dict[s] the terms of . . . [a] written plea agreement,” ante,
at 6, but whether this rule applies when the claim falls
into one of the prior four categories is left unclear. How
these rules fit together is anybody’s guess. And to make
matters worse, the Court also fails to make clear whether
its holding is based on the Constitution or some other
ground.
                              I
   There is no justification for the muddle left by today’s
decision. The question at issue is not conceptually com-
plex. In determining whether a plea of guilty prevents a
defendant in federal or state court from raising a particu-
lar issue on appeal, the first question is whether the Fed-
eral Constitution precludes waiver. If the Federal Consti-
tution permits waiver, the next question is whether some
other law nevertheless bars waiver. And if no law pre-
vents waiver, the final question is whether the defendant
knowingly and intelligently waived the right to raise the
claim on appeal. McMann v. Richardson, 397 U.S. 759,
766 (1970).
   Petitioner Rodney Class was charged with violating a
federal statute that forbids the carrying of firearms on the
grounds of the United States Capitol. See 40 U.S. C.
§5104(e)(1). After entering an unconditional guilty plea,
he appealed his conviction, asserting that his conduct was
protected by the Second Amendment and that the statute
he violated is unconstitutionally vague. The Court of
Appeals affirmed his conviction, holding that Class had
relinquished his right to litigate these claims when he
entered his unconditional plea.
   Analyzing this case under the framework set out above,
I think the Court of Appeals was clearly correct. First, the
Federal Constitution does not prohibit the waiver of the
                     Cite as: 583 U. S. ____ (2018)                    3

                          ALITO, J., dissenting

rights Class asserts. We have held that most personal
constitutional rights may be waived, see, e.g., Peretz v.
United States, 501 U.S. 923, 936–937 (1991), and Class
concedes that this is so with respect to the rights he is
asserting, Tr. of Oral Arg. 5, 18.
  Second, no federal statute or rule bars waiver. On the
contrary, Rule 11 of the Federal Rules of Criminal Proce-
dure makes it clear that, with one exception that I will
discuss below, a defendant who enters an unconditional
plea waives all nonjurisdictional claims. Although the
Rule does not say this expressly, that is the unmistakable
implication of subdivision (a)(2), which allows a defendant,
“[w]ith the consent of the court and the government,” to
“enter a conditional plea of guilty or nolo contendere,
reserving in writing the right to have an appellate court
review an adverse determination of a specified pretrial
motion.” “Where [a law] explicitly enumerates certain
exceptions to a general prohibition, additional exceptions
are not to be implied, in the absence of evidence of a con-
trary . . . intent.” Andrus v. Glover Constr. Co., 446 U.S.
608, 616–617 (1980). And here, there is strong evidence
confirming that other exceptions were ruled out.
  The Advisory Committee’s Notes on Rule 11 make this
clear, stating that an unconditional plea (with the previ-
ously mentioned exception) “constitutes a waiver of all
nonjurisdictional defects.” Notes on 1983 Amendments, 18
U.S. C. App., p. 911. Advisory Committee’s Notes on a
federal rule of procedure “provide a reliable source of
insight into the meaning of a rule, especially when, as
here, the rule was enacted precisely as the Advisory
Committee proposed.” United States v. Vonn, 535 U.S.
55, 64, n. 6 (2002).2 Subdivision (a)(2) was adopted
——————
   2 Advisory Committee’s Notes should not be equated with congres-

sional committee reports and other items of legislative history. Advisory
Committee’s Notes are adopted by the committee that drafts the rule;
4                    CLASS v. UNITED STATES

                         ALITO, J., dissenting

against the backdrop of decisions of this Court holding
that a guilty plea generally relinquishes all defenses to
conviction, see, e.g., Tollett v. Henderson, 411 U.S. 258,
267 (1973), and Rule 11(a)(2) creates a limited exception to
that general principle. Far from prohibiting the waiver of
nonjurisdictional claims, Rule 11 actually bars the raising
of such claims (once again, with the previously mentioned
exception).
  For now, I will skip over that exception and proceed to
the final question—whether Class voluntarily and intelli-
gently waived his right to raise his Second Amendment
and due process claims on appeal. It is not clear that he
raised this question in the Court of Appeals, and in any
event, this fact-specific inquiry is not within the scope of
the question of law on which we granted review: “Whether
a guilty plea inherently waives a defendant’s right to
challenge the constitutionality of his statute of conviction.”
Pet. for Cert. i. The Court does not decide the case on that
ground. Nor would I.
                            II

                             A

  I now turn to the one exception mentioned in the Advi-
sory Committee’s Notes on Rule 11—what the Notes,
rather grandly, term the “Menna-Blackledge doctrine.”
Advisory Committee’s Notes, 18 U.S. C. App., at 912.
This “doctrine” consists of Blackledge v. Perry, 417 U.S.
21 (1974), a thinly reasoned decision handed down 44
years ago, and Menna v. New York, 423 U.S. 61 (1975)
(per curiam), a per curiam decision issued the next year.
These cases hold that a defendant has the right under the
——————
they are considered by the Judicial Conference when it recommends
promulgation of the rule; they are before this Court when we prescribe
the rule under the Rules Enabling Act, 28 U.S. C. §2072; and they are
submitted to Congress together with the text of the rule under 28
U.S. C. §2074.
                 Cite as: 583 U. S. ____ (2018)            5

                     ALITO, J., dissenting

Due Process Clause of the Fourteenth Amendment to
contest certain issues on appeal even if the defendant
entered an unconditional guilty plea. Since a rule of
procedure cannot abrogate a constitutional right, the
Advisory Committee’s Notes on Rule 11 specify that Rule
11(a)(2) “has no application” to the “Menna-Blackledge
doctrine” and “should not be interpreted as either broad-
ening or narrowing [that] doctrine or as establishing
procedures for its application.” Advisory Committee’s
Notes, 18 U.S. C. App., at 912.
  Because this doctrine is the only exception recognized in
Rule 11 and because the doctrine figures prominently in
the opinion of the Court, it is important to examine its
foundation and meaning.
                              B
  Blackledge and Menna represented marked departures
from our prior decisions. Before they were handed down,
our precedents were clear: When a defendant pleaded
guilty to a crime, he relinquished his right to litigate all
nonjurisdictional challenges to his conviction (except for
the claim that his plea was not voluntary and intelligent),
and the prosecution could assert this forfeiture to defeat a
subsequent appeal. The theory was easy to understand.
As we explained in Tollett, our view was that “a guilty plea
represents a break in the chain of events which has pre-
ceded it in the criminal process.” 411 U.S., at 267. The
defendant’s decision to plead guilty extinguished his right
to litigate whatever “possible defenses” or “constitutional
plea[s] in abatement” he might have pursued at trial or on
appeal. Id., at 267–268. Guilty pleas were understood to
have this effect because a guilty plea comprises both fac-
tual and legal concessions. Hence, we said in Tollett, a
defendant who pleads guilty is barred from contesting not
only the “historical facts” but also the “constitutional
significance” of those facts, even if he failed to “correctly
6                 CLASS v. UNITED STATES

                      ALITO, J., dissenting

apprais[e]” that significance at the time of his plea. Id., at
267 (emphasis added).
   When Tollett declared that a guilty plea encompasses all
legal and factual concessions necessary to authorize the
conviction, it was simply reiterating a principle we had
enunciated many times before, most recently in the so-
called “Brady trilogy.” See Brady v. United States, 397
U.S. 742, 748 (1970) (“[T]he plea is more than an admis-
sion of past conduct; it is the defendant’s consent that
judgment of conviction may be entered”); McMann, 397
U.S., at 774 (a defendant who pleads guilty “assumes the
risk of ordinary error in either his or his attorney’s as-
sessment of the law and facts”); Parker v. North Carolina,
397 U.S. 790, 797 (1970) (similar). As we put it in Boykin
v. Alabama, 395 U.S. 238, 242 (1969), “[a] plea of guilty is
more than a confession which admits that the accused did
various acts; it is itself a conviction; nothing remains but
to give judgment and determine punishment.”
   On the strength of that rule, we held that defendants
who pleaded guilty forfeited a variety of important consti-
tutional claims. For instance, a defendant who pleaded
guilty could not attack his conviction on the ground that
the prosecution violated the Equal Protection Clause by
systematically excluding African-Americans from grand
juries in the county where he was indicted. Tollett, supra,
at 266. Nor could he argue that the prosecution unlawfully
coerced his confession—even if the confession was the only
evidence supporting the conviction. McMann, supra, at
768; Parker, supra, at 796–797. Nor could he assert that
his statute of conviction employed an unconstitutional
penalty provision; his consent to be punished under the
statute precluded this defense. Brady, supra, at 756–757.
Reflecting our general thinking, then-Judge Burger ex-
plained: “[I]f voluntarily and understandingly made, even
a layman should expect a plea of guilty to be treated as an
honest confession of guilt and a waiver of all defenses
                  Cite as: 583 U. S. ____ (2018)            7

                      ALITO, J., dissenting

known and unknown. And such is the law.” Edwards v.
United States, 256 F.2d 707, 709 (CADC 1958) (footnote
omitted); see also A. Bishop, Waivers in Pleas of Guilty, 60
F. R. D. 513, 525–526 (1974) (summarizing the state of the
law on the eve of Blackledge: “All the bulwarks of the
fortress of defense are abandoned by the plea of guilty. . . .
The plea of guilty surrenders all defenses whatever and all
nonjurisdictional defects” (collecting cases)).
                            III
  Blackledge and Menna diverged from these prior prece-
dents, but neither case provided a clear or coherent expla-
nation for the departure.
                               A
  In Blackledge, the Court held that a defendant who
pleaded guilty could nevertheless challenge his conviction
on the ground that his right to due process was violated by
a vindictive prosecution. 417 U.S., at 30–31. The Court
asserted that this right was “markedly different” from the
equal protection and Fifth Amendment rights at stake in
Tollett and the Brady trilogy because it “went to the very
power of the State to bring the defendant into court to
answer the charge brought against him.” 417 U.S., at 30.
The meaning of this distinction, however, is hard to grasp.
  The most natural way to understand Blackledge’s refer-
ence to “the very power of the State” would be to say that
an argument survives a guilty plea if it attacks the court’s
jurisdiction. After all, that is usually what we mean when
we refer to the power to adjudicate. See, e.g., Arbaugh v.
Y & H Corp., 546 U.S. 500, 514 (2006); United States v.
Cotton, 535 U.S. 625, 630 (2002); Steel Co. v. Citizens for
Better Environment, 523 U.S. 83, 89 (1998). But that
cannot be what Blackledge meant.
  First, the defendant in Blackledge had been tried in
state court in North Carolina for a state-law offense, and
8                   CLASS v. UNITED STATES

                        ALITO, J., dissenting

the jurisdiction of state courts to entertain such prosecu-
tions is purely a matter of state law (unless Congress
validly and affirmatively ousts their jurisdiction—
something that had not happened in that case).3 Second, a
rule that jurisdictional defects alone survive a guilty plea
would not explain the result in Blackledge itself. Argu-
ments attacking a court’s subject-matter jurisdiction can
neither be waived nor forfeited. See, e.g., Wisconsin Dept.
of Corrections v. Schacht, 524 U.S. 381, 389 (1998); Miller
v. Roberts, 212 N. C. 126, 129, 193 S.E. 286, 288 (1937).
But the due process right at issue in Blackledge was per-
fectly capable of being waived or forfeited—as is just about
every other right that is personal to a criminal defendant.
See, e.g., Peretz, 501 U.S., at 936–937.
   So if the “very power to prosecute” theory does not refer
to jurisdiction, what else might it mean? The only other
possibility that comes to mind is that it might mean that a
defendant can litigate a claim if it asserts a right not to be
tried, as opposed to a right not to be convicted. But we
have said that “virtually all rights of criminal defendants”
are “merely . . . right[s] not to be convicted,” as distin-
guished from “right[s] not to be tried.” Flanagan v. United
States, 465 U.S. 259, 267 (1984). Even when a constitu-
tional violation requires the dismissal of an indictment,
that “does not mean that [the] defendant enjoy[ed] a ‘right
not to be tried’ ” on the charges. United States v. Mac-
Donald, 435 U.S. 850, 860, n. 7 (1978).
   The rule could hardly be otherwise. Most constitutional
defenses (and plenty of statutory defenses), if successfully
asserted in a pretrial motion, deprive the prosecution of
the “power” to proceed to trial or secure a conviction. If
that remedial consequence converted them all into rights
——————
  3 Even for cases prosecuted in federal court, an alleged vindictive

prosecution does not present a jurisdictional defect. See 18 U.S. C.
§3231.
                 Cite as: 583 U. S. ____ (2018)           9

                     ALITO, J., dissenting

not to be prosecuted, Blackledge would have no discernible
limit. “We have, after all, acknowledged that virtually
every right that could be enforced appropriately by pretrial
dismissal might loosely be described as conferring a ‘right
not to stand trial.’ ” Digital Equipment Corp. v. Desktop
Direct, Inc., 511 U.S. 863, 873 (1994). Indeed, “all liti-
gants who have a meritorious pretrial claim for dismissal
can reasonably claim a right not to stand trial.” Van
Cauwenberghe v. Biard, 486 U.S. 517, 524 (1988).
  It is true that we have spoken of a distinction between a
right not to be tried and a right not to be convicted in one
context: when defining the scope of the collateral order
doctrine. E.g., Flanagan, supra, at 265–267. That is, we
have allowed defendants in federal criminal cases to take
an immediate appeal from the denial of a pretrial motion
when the right at issue is properly understood to be a
right not to be tried. A prime example is a case in which a
defendant claims that a prosecution would violate the
Double Jeopardy Clause. See Abney v. United States, 431
U.S. 651, 662 (1977). Allowing an interlocutory appeal in
that situation protects against all the harms that flow
from the prolongation of a case that should never have
been brought. See id., at 661. But that rationale cannot
justify the Menna-Blackledge doctrine, because allowing a
defendant to appeal after a guilty plea does not cut short a
prosecution that should never have been brought. On the
contrary, it prolongs the litigation. So the distinction
drawn in our collateral order cases makes no sense in
distinguishing between the claims that should and the
claims that should not survive a guilty plea.
  Nor, in any event, would such a rule be consistent with
the decision in Blackledge, because we have held that an
unsuccessful vindictive prosecution claim may not be
appealed before trial. United States v. Hollywood Motor
Car Co., 458 U.S. 263, 264 (1982) ( per curiam). And none
of this would do any good for Class, for we have never
10                  CLASS v. UNITED STATES

                        ALITO, J., dissenting

permitted a defendant to appeal a pretrial order rejecting
a constitutional challenge to the statute the defendant
allegedly violated. In fact we have repudiated the very
suggestion. Id., at 270.
  The upshot is that the supposed “right not to be prose-
cuted” has no intelligible meaning in this context. And
Blackledge identified no basis for this new right in the text
of the Constitution or history or prior precedent. What is
more, it did all this without bothering to consider the
understanding of a guilty plea under the law of the State
where the Blackledge defendant was convicted or anything
that was said to him or that he said at the time of his plea.
                             B
   If the thinking behind Blackledge is hard to follow,
Menna may be worse. In that case, the Court held that a
defendant who pleaded guilty could challenge his convic-
tion on double jeopardy grounds. 423 U.S., at 62. The
case was decided by a three-page per curiam opinion, its
entire analysis confined to a single footnote. And the
footnote, rather than elucidating what was said in Black-
ledge, substituted a different rationale. Arguing that
Tollett and the other prior related cases did not preclude
appellate review of the double jeopardy claim, the Court
wrote:
       “[A] counseled plea of guilty is an admission of factual
       guilt so reliable that, where voluntary and intelligent,
       it quite validly removes the issue of factual guilt from
       the case. In most cases, factual guilt is a sufficient
       basis for the State’s imposition of punishment. A
       guilty plea, therefore, simply renders irrelevant those
       constitutional violations not logically inconsistent
       with the valid establishment of factual guilt.” Menna,
423 U.S., at 62–63, n. 2.
     The wording of the final sentence is not easy to parse,
                  Cite as: 583 U. S. ____ (2018)           11

                      ALITO, J., dissenting

but I interpret the Court’s reasoning as follows: A defend-
ant who pleads guilty does no more than admit that he
committed the essential conduct charged in the indict-
ment; therefore a guilty plea allows the litigation on ap-
peal of any claim that is not inconsistent with the facts
that the defendant necessarily admitted. If that is the
correct meaning, the sentence would overrule many of the
cases that it purported to distinguish, including Tollett,
which involved an unconstitutional grand jury claim. It
would contradict much that the Court had previously said
about the effect of a guilty plea. See, e.g., Boykin, 395
U.S., at 242 (“A plea of guilty is more than a confession
which admits that the accused did various acts; it is itself
a conviction”). And it would permit a defendant who
pleads guilty to raise on appeal a whole host of claims,
including, for example, the denial of motions to suppress
evidence allegedly obtained in violation of the Fourth,
Fifth, or Sixth Amendments. See, e.g., Linkletter v. Walker,
381 U.S. 618, 638 (1965) (most Fourth Amendment claims
have “no bearing on guilt”). A holding of that scope is not
what one expects to see in a footnote in a per curiam opin-
ion, but if the Court meant less, its meaning is unclear.
                              C
  When the Court returned to Blackledge and Menna in
United States v. Broce, 488 U.S. 563 (1989), the Court
essentially repudiated the theories offered in those earlier
cases. (The Court terms this a “reaffirm[ation].” Ante, at
6.) Like Menna, Broce involved a defendant (actually two
defendants) who pleaded guilty but then sought to attack
their convictions on double jeopardy grounds. 488 U.S., at
565. This time, however, the Court held that their guilty
pleas prevented them from litigating their claims. Ibid.
  The Court began by specifically disavowing Menna’s
suggestion that a guilty plea admits only “ ‘factual guilt,’ ”
meaning “the acts described in the indictments.” Broce,
12                   CLASS v. UNITED STATES

                         ALITO, J., dissenting
488 U.S., at 568–569. Instead, the Court explained, an
unconditional guilty plea admits “all of the factual and
legal elements necessary to sustain a binding, final judg-
ment of guilt and a lawful sentence.” Id., at 569 (emphasis
added). “By entering a plea of guilty, the accused is not
simply stating that he did the discrete acts described in
the indictment; he is admitting guilt of a substantive
crime.” Id., at 570. Such “admissions,” Broce continued,
are “necessarily made upon entry of a voluntary plea of
guilty.” Id., at 573–574. And invoking Tollett, the Court
added that it makes no difference whether the defendant
“ ‘may not have correctly appraised the constitutional
significance of certain historical facts.’ ” 488 U.S., at 572
(quoting 411 U.S., at 267). Thus, the Court concluded, a
defendant’s decision to plead guilty necessarily extin-
guishes whatever “potential defense[s]” he might have
asserted in an effort to show that it would be unlawful to
hold him liable for his conduct. 488 U.S., at 573. So
much for Menna.
   As for Blackledge, by holding that the defendants’ dou-
ble jeopardy rights were extinguished by their pleas, Broce
necessarily rejected the idea that a right not to be tried
survives an unconditional guilty plea. See Abney, 431
U.S., at 662 (holding for collateral-order-doctrine purposes
that the Double Jeopardy Clause confers a right not to be
tried).
   While Broce thus rejected the reasoning in Blackledge
and Menna, the Court was content to distinguish those
cases on the ground that they involved defendants who
could succeed on appeal without going beyond “the exist-
ing record,” whereas the defendants in Broce would have
to present new evidence. Broce, supra, at 575.4
——————
  4 The majority asserts that, unlike the defendants in Broce, Class can

make out his constitutional arguments without needing to undertake
any factual development. Ante, at 6. It is difficult to see how that can
                     Cite as: 583 U. S. ____ (2018)                    13

                          ALITO, J., dissenting

                             IV 

                              A

   This is where the Menna-Blackledge doctrine stood
when we heard this case. Now, instead of clarifying the
law, the Court sows new confusion by reiterating with
seeming approval a string of catchphrases. The Court
repeats the line that an argument survives if it “implicates
‘the very power of the State’ to prosecute the defendant,”
ante, at 4 (quoting Blackledge, 417 U.S., at 30), but this
shibboleth is no more intelligible now than it was when
first incanted in Blackledge. The Court also parrots the
rule set out in the Menna footnote—that the only argu-
ments waived by a guilty plea are those that contradict
the facts alleged in the charging document, see ante, at 5–
6, even though that rule is inconsistent with Tollett, the
Brady trilogy, and Broce—and even though this reading
——————
be true. Class’s Second Amendment argument is that banning firearms
in the Maryland Avenue parking lot of the Capitol Building goes too
far, at least as applied to him specifically. As his court-appointed
amicus presented it to the Court of Appeals, this argument depends on
Class’s own personal characteristics, including his record of mental
health and law abidingness, as well as characteristics specific to the
Maryland Avenue parking lot, including, inter alia, its distance from
the Capitol Building, the extent to which it is unsecured, the extent to
which it is publicly accessible, what business typically occurs there,
who regularly congregates there, and the nature of security screening
visitors must pass through upon entering. See Opening Brief of Court-
Appointed Amicus Curiae in Support of Appellant in No. 15–3015
(CADC), pp. 34–35, 41–45. Similarly, Class’s due process argument
requires an assessment of how difficult it would be for an average
person to determine that the Maryland Avenue lot is part of the Capitol
Grounds, which turns on the extent to which the lot is publicly acces-
sible, how heavily trafficked it is and by what types of vehicles, whether
there are signs indicating it is part of the Capitol Grounds or that guns
are prohibited and where such signs are located, and whether there are
security gates or checkpoints nearby. See id., at 51, 53. These argu-
ments require facts. I understand the majority opinion to preclude
Class from gathering any of them that are not already in the District
Court record.
14                CLASS v. UNITED STATES

                     ALITO, J., dissenting

would permit a defendant who pleads guilty to raise an
uncertain assortment of claims never before thought to
survive a guilty plea.
   For example, would this rule permit a defendant to
argue that his prosecution is barred by a statute of limita-
tions or by the Speedy Trial Act? Presumably the answer
is yes. By admitting commission of the acts alleged in an
indictment or complaint, a defendant would not concede
that the charge was timely. What about the argument
that a defendant’s alleged conduct does not violate the
statute of conviction? Here again, the rule barring only
those claims inconsistent with the facts alleged in the
indictment or complaint would appear to permit the issue
to be raised on appeal, but the Court says that a defendant
who pleads guilty “has admitted the charges against him.”
Ante, at 7. What does this mean, exactly? The majority is
coy, but “admit[ing] the charges against him” would ap-
pear to mean admitting that his conduct satisfies each
element of the statute he is charged with violating. It
must mean that because we have held that if a defendant
does not understand that he is admitting his conduct
satisfies each element of the crime, his guilty plea is in-
voluntary and unintelligent and therefore invalid. Hen-
derson v. Morgan, 426 U.S. 637, 644–645 (1976). So if a
defendant who pleads guilty “admit[s] the charges against
him,” and if he does not claim that his plea was involun-
tary or unintelligent, his plea must be taken as an admis-
sion that he did everything the statute forbids.
   But if that is so, then what about the rule suggested by
the old Massachusetts opinion the Court touts? There,
Justice Ames wrote that a guilty plea does not waive the
right to argue that “ ‘the facts alleged and admitted do not
constitute a crime against the laws of the Common-
wealth.’ ” Ante, at 5 (quoting Commonwealth v. Hinds, 101
Mass. 209, 210 (1869)). Does the Court agree with Justice
Ames, or not?
                  Cite as: 583 U. S. ____ (2018)           15

                      ALITO, J., dissenting

   Approaching the question from the opposite direction,
the Court says that a guilty plea precludes a defendant
from litigating “the constitutionality of case-related gov-
ernment conduct that takes place before the plea is en-
tered.” Ante, at 8. This category is most mysterious. I
thought Class was arguing that the Government violated
the Constitution at the moment when it initiated his
prosecution. That sounds like he is trying to attack “the
constitutionality of case-related government conduct that
[took] place before the plea [was] entered.” Yet the Court
holds that he may proceed. Why?
   Finally, the majority instructs that “a valid guilty plea
relinquishes any claim that would contradict the ‘admis-
sions necessarily made upon entry of a voluntary plea of
guilty.’ ” Ibid. (quoting Broce, 488 U. S., at 573–574). I
agree with that statement of the rule, but what the Court
fails to acknowledge is that the scope of this rule depends
on the law of the particular jurisdiction in question. If a
defendant in federal court is told that under Rule 11 an
unconditional guilty plea waives all nonjurisdictional
claims (or as Broce put it, admits “all of the factual and
legal elements necessary to sustain a binding, final judg-
ment of guilt and a lawful sentence,” id., at 569), then that
is the scope of the admissions implicit in the plea.
                             B
   Perhaps sensing the incoherence of its effort, the majority
seeks refuge in history, asserting that today’s holding
“flows directly from this Court’s prior decisions.” Ante, at
3. But this history cannot prop up the Court’s decision.
Start with Haynes v. United States, 390 U.S. 85, 87, n. 2
(1968), in which the Court reached the merits of a defend-
ant’s constitutional challenge to his conviction despite the
fact that he had pleaded guilty. Ante, at 3–4. A moment’s
glance reveals that this decision is irrelevant for present
purposes (which presumably explains why it was not even
16                CLASS v. UNITED STATES

                      ALITO, J., dissenting

cited in Blackledge, Menna, Tollett, the Brady trilogy, or
Broce).
   In Haynes, the Government did not argue that the
defendant’s guilty plea barred him from pressing his
constitutional challenge on appeal. In fact, the Govern-
ment conceded that he would be entitled to relief if his
argument had merit. 390 U.S., at 100–101. No one has
suggested that a defendant’s guilty plea strips an appel-
late court of jurisdiction to entertain a constitutional
challenge to his conviction, so of course a reviewing court
need not dismiss an appeal sua sponte if the Government
does not assert the plea as a bar. But that tells us nothing
about what ought to happen when, as in this case, the
Government does argue that the defendant relinquished
his right to litigate his constitutional argument when he
opted to plead guilty.
   One must squint even harder to figure out why the
majority has dusted off Commonwealth v. Hinds, an 1869
decision of the Supreme Judicial Court of Massachusetts.
Ante, at 5. Hinds involved a state-law motion (“arrest of
judgment”) to set aside a conviction for a state-law crime
(common law forgery), in a state-court proceeding after the
defendant pleaded guilty. 101 Mass., at 210. One might
already be wondering what relevance the effect of a guilty
plea in state court, under state law, could have with re-
spect to the effect of a guilty plea in federal court, under
federal law. But in any event, what Hinds says about
guilty pleas is not helpful to Class at all. In Massachu-
setts at that time, motions to arrest a judgment could be
maintained only on the ground that the court that ren-
dered the judgment lacked jurisdiction. Mass. Gen. Stat.
§79 (1860); Commonwealth v. Eagan, 103 Mass. 71, 72
(1860); 3 F. Wharton, Criminal Law §3202, p. 177 (7th
rev. ed. 1874). And Massachusetts, like all the other
States, can define the jurisdiction of its courts as it pleases
(except insofar as federal law validly prevents).
                  Cite as: 583 U. S. ____ (2018)            17

                      ALITO, J., dissenting

   Thus, to the extent Hinds “reflect[s] an understanding
of the nature of guilty pleas,” ante, at 5, it reflects nothing
more than the idea that a defendant can assert jurisdic-
tional defects even after pleading guilty. That rule is
utterly unremarkable and of no help to Class. Today—as
well as at the time of the founding—federal courts have
jurisdiction over cases charging federal crimes. See 18
U.S. C. §3231; §9, 1 Stat. 76–77. And as early as 1830,
the Court rejected the suggestion that a federal court is
deprived of jurisdiction if “the indictment charges an
offence not punishable criminally according to the law of
the land.” Ex parte Watkins, 3 Pet. 193, 203. We have
repeatedly reaffirmed that proposition. See, e.g., Lamar v.
United States, 240 U.S. 60, 64 (1916) (court not deprived
of jurisdiction even if “the indictment does not charge a
crime against the United States”); United States v. Wil-
liams, 341 U.S. 58, 68–69 (1951) (same, even if “the stat-
ute is wholly unconstitutional, or . . . the facts stated in
the indictment do not constitute a crime”); Cotton, 535
U.S., at 630–631. And although a handful of our “post–
1867 cases” suggested that a criminal court lacked juris-
diction if “the statute under which [the defendant] had
been convicted was unconstitutional,” those suggestions
“reflected a ‘softening’ of the concept of jurisdiction” rather
than that concept’s originally understood—and modern—
meaning. Danforth v. Minnesota, 552 U.S. 264, 272, n. 6
(2008).
                        *     *    *
   In sum, the governing law in the present case is Rule 11
of the Federal Rules of Criminal Procedure. Under that
Rule, an unconditional guilty plea waives all nonjurisdic-
tional claims with the possible exception of the “Menna-
Blackledge doctrine” created years ago by this Court. That
doctrine is vacuous, has no sound foundation, and produces
nothing but confusion. At a minimum, I would limit the
18                CLASS v. UNITED STATES

                      ALITO, J., dissenting

doctrine to the particular types of claims involved in those
cases. I certainly would not expand its reach.
   I fear that today’s decision will bedevil the lower courts.
I respectfully dissent.